ORIGINAL                                        09/06/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 22-0448


                                          OP 22-0448


 VINCENT TAYLOR,
                                                                      SEP 0 6 2022
                                                                    Bowen Greenwood
                Petitioner,                                       Clerk of Supreme Court
                                                                     Strate of rvlontana


         v.                                                           ORDER

 CAPTAIN JASON KOWALSKI,

                Respondent.



         Vincent Taylor petitions this Court for habeas corpus relief, explaining that he has
been subjected to "triple jeopardy" with his sentences from the Missoula County District
Court.      Taylor seeks reduction of his sentence and his immediate release.
         Taylor briefly states that his first judgment was issued on May 29, 2019, in Cause
No. DC-2018-618. He adds that he received a second sentence in the same criminal case
on May 4, 2021, subjecting him to double jeopardy. He lastly arrives at triple jeopardy
with his May 26, 2022 judgment, imposing his third sentence with credit for time served
of 919 days. Taylor concludes that with his original two-year sentence, he should be
released.
         Taylor is rnistaken. We secured copies of his sentencing judgrnents. On May 29,
2019, the Missoula County District Court imposed a five-year, suspended sentence to the
Department of Corrections (DOC) for felony theft. The court awarded 222 days of credit
for time served toward his fine. Taylor began serving his probationary terrn in 2019.
         On April 22, 2021, the court held a sentencing hearing for violations of Taylor's
conditions. The court concluded that Taylor had violated his conditions, thereby revoking
his first sentence. The court reirnposed a five-year sentence to the DOC and awarded 707
days of credit for time served. Once again, Taylor began serving his second suspended
sentence on probation.
       On May 26, 2022, the court held another sentencing hearing after Taylor violated
his probationary conditions. The court revoked his second sentence and imposed a five-
year DOC term with no time suspended. The court also awarded credit for time served.
       Taylor does not have a longer sentence than the law allows. The State set forth in
its charging documents that felony theft, pursuant to § 45-6-301(1), MCA, had a maximum
punishment of ten years in prison for theft of property greater than $10,000. See § 45-6-
301(7)(b)(ii), MCA. Taylor could have received a ten-year prison sentence. Because he
pleaded guilty to the offense, he received a five-year term and dismissal of the criminal
mischief charge.
       Under Montana law, a district court may revoke an original, suspended sentence and
"require the offender to serve either the sentence imposed or any sentence that could have
been irnposed that does not include a longer irnprisonrnent or cornrnitment term than the
original sentence[.]"   Section 46-18-203(7)(a)(iii), MCA.       Here, the District Court
originally imposed a five-year, suspended term, and Taylor violated his probationary
conditions twice. The resulting sentence is not any longer than the original sentence.
      Taylor's resulting sentence is valid. This Court has previously held that a revocation
of a sentence does not violate double jeopardy. State v. Dewitt, 2006 MT 302, 11 7-9, 334
Mont. 474, 149 P.3d 549. Taylor's sentence imposed upon revocation does not violate
double jeopardy. Taylor is precluded from challenging any sentence upon revocation
through this rernedy of habeas corpus relief. Section 46-22-101(2), MCA. Therefore,
      IT IS ORDERED that Taylor's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
      The Clerk is directed to provide a copy of this Order to: counsel of record; Captain
Kowalski, Missoula County Jail; and Vincent Taylor personally.
      DATED this \cp —day of Septernber, 2022.




                                                               Chief Justice


                                            2
L-4-v/I-a4-5

            . oe,e_,
                $
     Justices